Citation Nr: 1242963	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for status post basal cell carcinoma of the left cheek. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, by which the RO found that new and material evidence had not been received to reopen a claim for service connection.

In December 2008, the Veteran applied to reopen his claim for service connection for status post basal cell carcinoma of the left cheek. In January 2009, the Veteran submitted VA treatment records in connection with his claim and a written statement indicating that he was hospitalized at a VA hospital and a private hospital within one year of his release from active duty.

The RO readjudicated the Veteran's claim to reopen his claim for service connection in a March 2009 rating decision, but it did not obtain the records of post-service hospitalization.

In his April 2009 notice of disagreement, the Veteran expressly disagreed with the March 2009 rating decision. As the Veteran submitted a notice of disagreement within one year of the July 2008 rating decision and new evidence was received within the one-year appeal period after that decision, the April 2009 notice of disagreement is considered timely as to the July 2008 rating decision. A statement of the case was issued in May 2009 and a substantive appeal was received in June 2009. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay that may be caused by this remand, the additional development of this claim is necessary to ensure compliance with the statutory duty to assist. The Veteran has identified potentially relevant records of VA and private treatment that have not been sought by the RO. The records must be sought for association with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a January 2009 statement, the Veteran indicated that he was hospitalized within a few months of his discharge at the VA hospital in San Patricio, Puerto Rico from October 1, 1967, to October 12, 1967. The RO has not associated any VA hospitalization records with the claims file. Because these records would be highly relevant in adjudicating the Veteran's claim, the RO/AMC must obtain all relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In the same January 2009 statement, the Veteran indicated that he received treatment at a hospital in Fajardo, Puerto Rico within one year of discharge. The record does not indicate that the RO attempted to obtain these records. The RO/AMC must seek to obtain these potentially relevant records of private treatment that have not been obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for basal cell carcinoma during the period from October 1967 to present.

(a) After obtaining any appropriate authorizations for the release of medical information, the RO/AMC must seek to obtain any identified and potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include records of hospitalization dated October 1, 1967, to October 12, 1967, at the VA hospital in San Patricio, Puerto Rico.

(b) The records sought must include records of hospitalization in Fajardo, Puerto Rico.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response. Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


